Exhibit 99.3 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTH AND SIX MONTH PERIODS ENDED JUNE 30, 2 (AMOUNTS IN CANADIAN DOLLARS) AUGUST 13, 2012 1 NORTHCORE TECHNOLOGIES INC. Management’s Discussion and Analysis For the Three and Six Month Periods Ended June 30, 2012 and 2011 Dated: August 13, 2012 OVERVIEW Northcore Technologies Inc. (“Northcore” or the “Company”) provides enterprise level software products and services that enable its customers to purchase, manage and dispose of capital equipment. Utilizing award-winning, multi-patented technology, as well as powerful, holistic Social Commerce tools, Northcore's solutions support customers throughout the entire asset lifecycle. Our integrated software solutions and support services are designed for organizations in a number of sectors including financial services, manufacturing, oil and gas, and government, providing a range of benefits such as: · Streamline the sourcing and procurement of critical assets, while reducing purchasing costs; · Track the location of assets to support improved asset utilization and redeployment of idle equipment; · Manage the appraisal of used equipment more effectively, resulting in a better understanding of fair market values; and · Accelerate the sale of surplus assets while generating higher yields. Northcore’s portfolio companies include Envision Online Media Inc. (“Envision”), a specialist in the delivery of content management solutions and Kahootkids! Inc. (operating as “Kuklamoo”), a family information web destination and national daily deal site targeting families with kids. Northcore owns a 50 percent interest in GE Asset Manager, LLC (also referred to as “GE Asset Manager” or “GEAM”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions.Together, the companies work with leading organizations around the world to help them improve working capital through more efficient management of their fixed assets. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the Over-the-Counter (OTC) Bulletin Board (OTCBB: NTLNF). This Management’s Discussion and Analysis (MD&A) for Northcore should be read with the unaudited condensedinterim consolidated financial statements for the period ended June 30, 2012, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2011.This document was approved by the Board of Directors on August 13, 2012. 2 NORTHCORE TECHNOLOGIES INC. Management’s Discussion and Analysis For the Three and Six Month Periods Ended June 30, 2012 and 2011 Dated: August 13, 2012 DEVELOPMENTS IN THE SECOND QUARTER OF 2012 Northcore accomplished the following activities in the period: · Launched Kuklamoo.com, a family Web destination and curated sale site; · Delivered the first implementation of Northcore’s core architecture on the iPad IOS platform for a major partner; · Retained investor relations firm, Investor Cubed, to focus on increasing public market awareness of the Company's achievements; · Completed a new implementation of the Company's Dutch Auction transaction engine; · Hosted a series of commercial auction events for a major strategic partner; and · Initiated development on a new version of Northcore’s legacy Material Management application. INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Statements contained in this report may include comments that do not refer strictly to historical results or actions and may be deemed to be forward-looking within the meaning of the Safe Harbor provisions of the U.S. federal securities laws.These risks include, among others, statements about expectations of future revenues, cash flows, and cash requirements.Forward-looking statements are subject to risks and uncertainties that may cause our results to differ materially from expectations. These risks include: · The timing of our future capital needs and our ability to raise additional capital when needed; · Increasingly longer sales cycles; · Potential fluctuations in our financial results and our difficulties in forecasting; · Volatility of the stock markets and fluctuations in the market price of our stock; · The ability to buy and sell our shares on the OTC Bulletin Board; · Our ability to compete with other companies in our industry; · Our dependence upon a limited number of customers; · Our ability to retain and attract key personnel; · Risk of significant delays in product development; · Failure to timely develop or license new technologies; · Risks relating to any requirement to correct or delay the release of products due to software bugs or errors; · Risk of system failure or interruption; · Risks associated with any further dramatic expansions and retractions in the future; · Risks associated with international operations; · Problems which may arise in connection with the acquisition or integration of new businesses, products, services, technologies or other strategic relationships; · Risks associated with protecting our intellectual property, and potentially infringing the intellectual property rights of others; · Fluctuations in currency exchanges; and · The ability to enforce legal claims against us or our officers or directors. 3 NORTHCORE TECHNOLOGIES INC. Management’s Discussion and Analysis For the Three and Six Month Periods Ended June 30, 2012 and 2011 Dated: August 13, 2012 Other such risks as we may identify and discuss from time to time, including those risks disclosed in the Company’s Form 20-F filed with the Securities and Exchange Commission, and Management Information Circular, may also cause our results to differ materially from expectations. We encourage you to carefully review these risks, as outlined above, to evaluate your existing or potential investment in our securities. RESULTS OF OPERATIONS Comparison of the Quarters Ended June 30, 2012 and June 30, 2011 The following commentary compares the unaudited consolidated financial results for the three month periods ended June 30, 2012 and June 30, 2011 and analyzes significant changes in the consolidated statements of operations and comprehensive loss. Overview:Our second quarter results include the results of operations of our newly acquired subsidiary, Envision Online Media Inc.Operational EBITDA loss for the second quarter was $375,000, an improvement of eight percent from the Operational EBITDA loss of $408,000 reported for the second quarter of 2011.An increase in revenues contributed to the reduction in Operational EBITDA loss during the period. Our loss for the second quarter of 2012 was $556,000, a loss of $0.002 per share, compared to a loss of $1,880,000 or $0.010 per share, for the same quarter of 2011, an improvement of $1,324,000.The improvement in loss was attributed primarily to an increase in revenues, and a reduction in non-cash stock-based compensation and general and administrative expenses, partially offset by an increase in customer service and technology expense. Revenues:Revenues are comprised of application hosting activities provided to customers, the sale of software licenses, and the delivery of technology services, such as application and website development, content management solution and software customization. Revenues increased by $228,000 or 120 percent, to $415,000 for the quarter ended June 30, 2012, from $187,000 for the same quarter of 2011.The significant growth in revenues was attributed to the higher social commerce services revenues in connection with the acquisition of Envision. Income from GEAM, LLC:Income is derived from using the equity method of accounting to record the Investment in GEAM, LLC. General and Administrative:General and administrative expenses include, primarily: all salaries and related expenses (including benefits and payroll taxes) other than technology staff compensation (which is included in customer service and technology expenses), and sales and marketing staff compensation (which is included in sales and marketing expenses), occupancy costs, bad debt expense, foreign exchange gains or losses, professional fees, insurance, investor relations, regulatory filing fees, and travel and related costs. General and administrative expenses decreased by $157,000 or 27 percent to $428,000 for the quarter ended June 30, 2012, compared to $585,000 for the quarter ended June 30, 2011. The decrease was 4 NORTHCORE TECHNOLOGIES INC. Management’s Discussion and Analysis For the Three and Six Month Periods Ended June 30, 2012 and 2011 Dated: August 13, 2012 attributed to non-recurring professional fees in 2011 in connection with the recruitment of new senior management and Board members, as well as engaging Pellegrino and Associates to help examine the applicability of the Company’s core technology and intellectual property portfolio in selected business domains. Customer Service and Technology:Customer service and technology costs include all salaries and related expenses associated with the provision of implementation, consulting, application hosting, support and training services.For the quarter ended June 30, 2012, these costs amounted to $331,000, representing an increase of $150,000 or 83 percent as compared to $181,000 reported in the same quarter of 2011.The increase in workforce as a result of the acquisition in Envision contributed to the increase in technology expense. Sales and Marketing:Sales and marketing costs include all salaries and related expenses for our sales and marketing personnel as well as business development expenses such as advertising, sales support materials, and trade show costs.For the quarter ended June 30, 2012, sales and marketing costs amounted to $77,000, as compared to $65,000 in the same period of 2011, an increase of $12,000 or 18 percent.The increase in workforce as a result of the acquisition in Envision contributed to the increase in sales and marketing expense.The increase was partially offset by the expiry of a sales executive contract in Ireland. Stock-based Compensation:Stock-based compensation expense for the quarter ended June 30, 2012 amounted to $140,000, representing a decrease of $1,030,000 compared to $1,170,000 in the same period of 2011.Stock-based compensation expense was higher in 2011 due to the vesting expense associated with the options granted to the new senior management and Board members during the period. Depreciation: Depreciation expense for the quarter ended June 30, 2012 was $14,000, compared to $6,000 recorded in the same period of 2011. The increase was due to acquisition of capital assets during the period. Interest Expense:Interest expense for the quarter ended June 30, 2012 was $nil, compared to $61,000 recorded in the same quarter of 2011.The extinguishment of the Company’s secured subordinated notes in 2011 resulted in $nil interest for 2012.The interest expense for 2011 included a cash interest expense of $28,000 and a non-cash accretion interest expense of $33,000 related to the Series L and N secured subordinated notes. Comparison of the Six Month Periods Ended June 30, 2012 and June 30, 2011 The following commentary compares the unaudited consolidated financial results for the six month periods ended June 30, 2012 and June 30, 2011 and analyzes significant changes in the consolidated statements of operations and comprehensive loss and consolidated statements of cash flows. Overview:Our year-to-date results include the results of operations of our newly acquired subsidiary, Envision Online Media Inc, as at March 27, 2012.Our year-to-date Operational EBITDA loss was $731,000, an improvement of 10 percent from the operational EBITDA loss of $812,000 reported for the same period of 2011.An increase in revenues contributed to the reduction in Operational EBITDA loss during the period. 5 NORTHCORE TECHNOLOGIES INC. Management’s Discussion and Analysis For the Three and Six Month Periods Ended June 30, 2012 and 2011 Dated: August 13, 2012 The year-to-date loss was $1,291,000, a loss of $0.006 per share for 2012, compared to a loss of $2,454,000 or $0.013 per share, for the same period of 2011.The decrease in loss for the six months ended June 30, 2012 was attributed primarily to lower stock-based compensation expense as compared to the same period in 2011. Revenue:Revenues increased by $275,000 or 74 percent, to $645,000 for the six months ended June 30, 2012, from $370,000 for the same period of 2011.The increase inrevenues was attributed to the higher social commerce services revenues as a result of the acquisition of Envision Online Media Inc. Income from GEAM, LLC:Income is derived from using the equity method of accounting to record the Investment in GEAM, LLC.For the six months ended June 30, 2012, Income from GEAM, LLC was $37,000, consistent with the $36,000 recorded for the same period of 2011. General and Administrative:General and administrative expenses decreased by $93,000 to $864,000 for the six months ended June 30, 2012, from $957,000 for the same period in 2011, an decrease of 10 percent.Non-recurring professional fees incurred 2011 in connection with the recruitment of new senior management and Board members, as well as engaging Pellegrino and Associates to help examine the applicability of the Company’s core technology and intellectual property portfolio in selected business domains, contributed to higher general and administrative expenses in the prior year. Customer Service and Technology:For the six months ended June 30, 2012, these costs amounted to $497,000, as compared to $362,000 for the same period of 2011, an increase of $135,000 or 37 percent.The increase in workforce as a result of the acquisition in Envision contributed to the increase in technology expense. Sales and Marketing:Sales and marketing expenses decreased by $30,000 to $104,000 for the six months ended June 30, 2012, from $134,000 for the same period in 2011, a decrease of 22 percent.The decrease was due to the expiry of a sales executive contract in Ireland. Stock-based Compensation:Stock-based compensation expense for the six months ended June 30, 2012 amounted to $483,000 of non-cash expenses, as compared to $1,253,000 for the same period of 2011.Stock-based compensation expense was higher in 2011 due to the vesting expense associated with the options granted to the new senior management and Board members during the period. Depreciation: Depreciation expense was $25,000 for the first half of 2012, compared to $12,000 for the same period of 2011.The increase was due to acquisition of capital assets during the period. Interest Expense:Interest expense was $nil for the six months ended June 30, 2012, compared to $142,000 for the same period of 2011.The extinguishment of the Company’s secured subordinated notes in 2011 resulted in $nil interest for 2012.The interest expense for 2011 included a cash interest expense of $73,000 and a non-cash accretion interest expense of $69,000 related to the Series L and N secured subordinated notes. Cash Flows from Operating Activities: Operating activities resulted in cash outflows of $815,000 for the first half of 2012, as compared to cash outflows of $874,000 from operating activities in the first half of 2011.The decline in loss from operations contributed to the improvement in operating cash outflows during the 2012. 6 NORTHCORE TECHNOLOGIES INC. Management’s Discussion and Analysis For the Three and Six Month Periods Ended June 30, 2012 and 2011 Dated: August 13, 2012 Cash Flows from Investing Activities:Investing activities resulted in cash outflows of $156,000 during the first half of 2012, as compared to cash inflows of $43,000 for the same period of 2011.Acquisitions of Envision and Kuklamoo and intangible assets during 2012 resulted in cash outflows during the period. Cash Flows from Financing Activities: Financing activities generated cash inflows of $24,000 for the first half of 2012, as compared to inflows of $1,904,000 for the same period of 2011.Cash inflows during the period were due to the exercise of stock options for $24,000.Cash inflows from 2011 were realized from the issuance common shares and warrants for proceeds of $838,000, warrants and stock options exercises of $1,670,000 and $130,000, respectively, partially offset by repayment of notes payable of $530,000, share issuance costs of $125,000 and interest paid of $79,000. 7 NORTHCORE TECHNOLOGIES INC. Management’s Discussion and Analysis For the Three and Six Month Periods Ended June 30, 2012 and 2011 Dated: August 13, 2012 SUMMARY OF QUARTERLY RESULTS The following table sets forth certain unaudited consolidated statements of operations data for each of the eight most recent quarters.These operating results are not necessarily indicative of results for any future period and should not be relied on to predict future performance. Quarter ended Jun 30, Mar 31, Dec 31, Sep 30, Jun 30, Mar 31, Dec 31, Sep 30, (in thousands of Canadian dollars, except per share amounts) Revenues $ Income from GE Asset Manager 19 18 15 18 1 35 11 4 Operating expenses: General and administrative Customer service and technology Sales and marketing 77 27 51 75 65 69 54 42 Stock-based compensation 83 77 Depreciation 14 11 12 8 6 6 6 5 Total operating expenses Loss from operations ) Finance costs: Interest on notes payable andsecured subordinated notes - - 10 20 28 45 54 39 Accretion of secured subordinated notes - - 21 34 33 36 32 29 Total finance costs - - 31 54 61 81 86 68 Other expenses (income) : Gain on settlement of debt - ) Provision for impaired investment - Total other expenses - Loss and comprehensive loss for the period $ ) $ ) $ ) $ ) $ ) $ ) $
